Exhibit 99.1 For Immediate Release Company Contact: Mr. Ran Xiong, Deputy GM Email: xr968@163.net Tel:+86-916-2622612 Investor Relations Contact: Crocker Coulson, President Email: crocker.coulson@ccgir.com Phone: +1-646-213-1915 (NY office) Elaine Ketchmere, Partner Email: elaine.ketchmere@ccgir.com Tel: +1- 310-954-1345 (LA office) China HGS Announces First Quarter of Fiscal Year 2010 Results HANZHONG, CHINA – February 11, 2010 – China HGS Real Estate Inc. (OTC Bulletin Board: CAHS) (“China HGS” or the “Company”), a leading residential property developer in Hanzhong, China, today reported financial results for the first quarter of its 2010 fiscal year ended December 31, 2009. First
